Citation Nr: 1419445	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-45 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected left biceps femoris tendinopathy (hamstring tendinopathy).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1998, to February 1999, and from February 2004, to January 2005. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (the RO). By that rating decision, the RO denied service connection for a right knee condition.  In May 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the claims file.  In January 2013, the Board remanded this case.


FINDINGS OF FACT

1.  A right knee scar preexisted the Veteran's service, but did not increase in severity during his service beyond its natural progression, and is not otherwise related or attributable to his service.

2.  A right knee disability, including currently diagnosed ganglion cyst, is neither attributable to service nor etiologically related to service-connected left knee disability.


CONCLUSIONS OF LAW

1.  A right knee defect, infirmity or disorder did not clearly and unmistakably pre-exist service, and the Veteran is entitled to the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2012).

2.  A right knee disability, including currently diagnosed ganglion cyst, was not incurred in or aggravated by service nor is a right knee disability proximately due to, the result of, or aggravated by the service-connected left knee disability.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  A VCAA letter was sent in January 2013 which indicated the type of evidence and information needed to substantiate the claim and apprised the Veteran of the Veteran's and VA's respective responsibilities in obtaining this supporting evidence.  The letter also notified the Veteran that a "downstream" disability rating and an effective date for the award of benefits would be assigned if service connection was granted, in compliance with Dingess.

Regarding the duty to assist, VA also satisfied this obligation in terms of obtaining all potentially relevant evidence concerning the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records (STRs), VA medical treatment records, and identified private medical records were obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  To this end, there is a March 2010 Formal Finding of Unavailability of the service treatment records; however, the Veteran has submitted his copies.  The Veteran was also asked to identify any missing medical records in the January 2013 VCAA letter, but he did not respond.  Thus, there is no indication that any additional evidence, relevant to these claims, is available and not part of the claims file.  The Veteran also was provided a VA compensation examination, including for a medical nexus opinion concerning the etiology of the claimed right knee disorder and any potential relationship with military service and/or his service-connected left knee disorder, as the Board directed when remanding the claim in January 2013.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see also Stegall v. West, 11 Vet. App. 268 (1998); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The records taken as a whole satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

With regard to the matter of establishing service connection for a disability on a secondary basis, the Court has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) competent evidence of a current disability; (2) a service-connected disability; and (3) competent evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin.  

As noted, the Veteran's service treatment records are unavailable, but he has submitted the copies available to him.  Since the entrance and separation examinations are not contained therein, it appears that the record is incomplete.  Under such circumstances, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  In order to meet the heightened obligation on VA's part, the Board remanded this case to procure a VA examination and medical opinion and to also provide the Veteran an opportunity to submit additional evidence.  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


Direct Service Connection

The available service treatment records do not reveal any complaints, findings, treatment, or diagnosis of a right knee disability.  At his hearing and in written correspondence, the Veteran indicated that he did not have a right knee disability during service, but rather has swelling and inflammation of the right knee which he believes are due to his altered gait, as related to his service-connected left knee disorder.  He also told a private examiner in January 2013, that right knee pain occurred during service, but there was no injury or inciting event.  He has also stated that he had a scar on his right knee from childhood, but did not have any right knee broken bones or conditions prior to service.

In January and early February 2013, the Veteran was treated by a private examiner for knee disabilities.  The examiner indicated that he had a right ganglion or synovial cyst.  The examiner indicated that he had mild arthritis, but there are no x-ray reports confirming the presence of arthritis.  In addition, a magnetic resonance imaging (MRI) was recommended.  

Subsequently, also in February 2013, the Veteran was afforded a VA examination to assess his right knee.  The examiner indicated that the Veteran currently had a right knee scar as well as a ganglion cyst.  However, there were otherwise no positive objective findings on examination of the knee.  The knee exhibited full and pain free motion and was stable.  The examiner reviewed the record, including a February 2013 MRI which post-dated the private medical evidence and did not confirm arthritis as the examination report noted that there was no arthritis.  The examiner opined that the right knee ganglion cyst which was located lateral to the right fibular head did not have its onset during active service, was not permanently aggravated on active duty, and it was not caused by or aggravated by the Veteran's left knee condition.  The examiner stated that there were no complaints about the right knee from service and that a ganglionic cyst was a fluid-filled cavity, the cause of which is unknown.  The examiner further indicated that the scar was consistent with an old trauma and was not due to any active duty injury.  He indicated that the old injury (causing the scar) could have been an inciting factor for the cyst, but essentially indicated that neither occurred during service.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  In this case, the VA examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion.

With regarding to a right knee scar, the Board notes that veterans are presumed to have entered service in sound condition as to their health.  VA must presume that the veteran was in sound condition except as to those defects, infirmities, or disorders noted at the time of his or her entrance into service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304.  The presumption of sound condition provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not noted.  The term "noted" denotes only such conditions as are recorded in examination reports.  A reported history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304; Crowe v. Brown, 7 Vet. App. 238 (1994).  

However, in this case, rebutting the presumption of soundness at service entrance is not an issue, as the presumption of soundness never attached as to the Veteran's period of active duty.  The Board finds that a scar, which is described in detail by the Veteran in March 2013 correspondence, is the type of visible defect which the Veteran is competent to report, even as a child, and certainly after receiving medical training.  Thus, the Board finds that there is clear and unmistakable evidence that a right knee scar preexisted active duty service.  Preexisting conditions will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase is due to the natural progress of the disease.  However, in this case, there is no evidence, nor contention, that the right knee scar was subject to any worsening during service.  The Veteran denied any inservice injuries or events.  The Veteran emphasizes that no other right knee condition preexisted service other than this scar, and none is shown in the record.  In sum, while the Veteran had a right knee scar, but no other right knee condition, prior to his entry into active duty, the scar did not increase in severity during service.  Thus, the right knee scar preexisted active service and clearly and unmistakably was not aggravated during active service.  

Further, the available service treatment records do not reflect any complaints, findings, treatment, or diagnosis of a right knee disease or injury during service.  The VA examiner indicated that there was no onset of a right knee disability during service.  He specified that the Veteran has a ganglion cyst, but the Veteran was not treated for this condition during service and it did not commence during service.  While the Veteran has described some inservice pain and swelling and is competent to do so, he denied having any inservice trauma or event and testified that his right knee began bothering him 3-4 years ago.  In addition, the Veteran does not contend that the cyst was present during service, but rather emphasized that he thinks his right knee disability began after service.  Thus, the evidence of record, in its totality, establishes that a right knee disability was not incurred during service.  

With regard to secondary service connection, the Veteran asserts that his altered gait from his left knee disability results in swelling and inflammation of the right knee.  The Veteran, who was trained as a medic during service, is competent to state that he has an altered gait as well as pain and inflammation of his right knee.  He is also credible in his report of such.  However, the Veteran has not explained how his altered gait played an etiological role in development of the right knee ganglion cyst.  In fact, in a March 2013 statement, he indicated that he "also has" a ganglion cyst" which causes problems.  He basically implies that he has a right knee disability other than the cyst.  However, with regard to any other underlying right knee pathology, causing the swelling or inflammation, none was shown on the VA examination including upon review of the MRI.  

In this case, the Veteran's opinion that he has occasional swelling and inflammation of the right knee is both competent and credible, as noted.  However, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, the Board must determine if there is underlying pathology.  The Veteran has not specifically identified any, in either his lay or medical capacity.  Conversely, the VA examiner and private examiner have indicated that the Veteran has a right knee ganglion cyst.  The Veteran also agrees that he has the cyst.  The VA examiner provided an opinion that the current ganglion cyst disability is not related to service or to the service-connected left knee disability.  The Veteran, having not addressed the cyst diagnosis with specificity, has provided an incomplete opinion which is not as probative therefore, as the VA opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  This opinion negates a nexus between the service-connected left knee disability and the right knee diagnosis.  Otherwise, the Veteran does not have right knee pathology which may be service-connected, as his right knee scar, by his own admission, predated service and was also not aggravated therein.

Consequently, as the most probative evidence of record establishes that there is no nexus between current right knee ganglion cyst and service or to the service-connected left knee disability, service connection is not warranted on either a direct or secondary basis.  


ORDER

Service connection for a right knee disability, to include as secondary to service-connected left biceps femoris tendinopathy (hamstring tendinopathy), is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


